EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. Gass, Reg. No. 69265 on December 14, 2021.

3.	The application has been amended as follows: replaced claim 9 with the amended claim below: 
9. (Currently Amended) A method performed by an apparatus comprising a communication interface and at least one processor, comprising:
determining a lifting factor Z; 
decoding, based on a decoding matrix and the lifting factor Z, an input sequence to obtain a decoded sequence; and
outputting the decoded sequence;
wherein the decoding matrix is obtained from a low density parity check (LDPC) base graph, the LDPC base graph comprises m rows and n columns, each element in the LDPC base graph is represented by a row index i and a column index j, 0≤i<m, 0≤j<n, and the decoding matrix is obtained by replacing each element of the LDPC base graph with a matrix of Z rows and Z columns; and
     wherein each element in the LDPC base graph is either a zero element or a non-zero element, and at least the following elements in the LDPC base graph are non-zero elements: 
i = 0, j = 0, 1, 2, 3, 5, 6, 9, 10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, or 23;
i = 1, j = 0, 2, 3, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 17, 19, 21, 22, 23, or 24;
i = 2, j = 0, 1, 2, 4, 5, 6, 7, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 24, or 25;
i = 3, j = 0, 1, 3, 4, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, or 25.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

5.	Claims 1 to 20 are presented for examination.  
Priority
6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement


Allowable Subject Matter
8.	Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches numerous methodologies for decoding a code generated based on a low-density parity check (LDPC) based graph and having a non-zero element.  For instance, Sharon et al. (USPAP 2005/0283707) on such example of the prior art made of record, teaches a method for decoding a code-word received from a communication channel.  Sharon teaches a LDPC decoder of a transceiver applying a message passing decoding procedure to a code-word defined by a regular bipartite graph.  Sharon also teaches that the LDPC codes comprises a small number of non-zero entries; however, Sharon fails to teach or fairly suggest that the LDPC base graph have  non-zero elements of: i=0,j=0, 1,2, 3,5, 6,9, 10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, or 23;
i= 1,j=0,2,3,4,5,7, 8,9, 11, 12, 14, 15, 16, 17, 19, 21, 22, 23, or 24;
i=2,;=0, 1,2, 4,5, 6,7, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 24, or 25;
i=3,j;=0, 1,3, 4,6, 7,8, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, or 25.
Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: wherein the decoding matrix is obtained from a low density parity check (LDPC) base graph, the LDPC base graph comprises m rows and n columns, each element in the LDPC base graph is represented by a row index i and a column index j, 0<i<m, 0≤ j<n, and the decoding matrix is obtained by replacing each element of the LDPC base graph with a matrix of Z rows and Z 
i=0,j=0, 1,2, 3,5, 6,9, 10, 11, 12, 13, 15, 16, 18, 19, 20, 21, 22, or 23;
i= 1,j=0,2,3,4,5,7, 8,9, 11, 12, 14, 15, 16, 17, 19, 21, 22, 23, or 24;
i=2,;=0, 1,2, 4,5, 6,7, 8, 9, 10, 13, 14, 15, 17, 18, 19, 20, 24, or 25;
i=3,j;=0, 1,3, 4,6, 7,8, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, or 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mourad et al. 		(USPAP 2011/0004811) discloses an encoder and decoder corresponding to a LDPC matrix derived from a matrix and assigning non-zero values based on a Progressive Edge-Generation (PEG) algorithm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112